Exhibit 10.1











PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (“Contract”) is made as of this 30th day of
November, 2015 (the “Effective Date”) by and between A-C DEVELOPMENT CLUB, LLC,
a South Carolina limited liability company, A-C FINANCING, LLC, a South Carolina
limited liability company, LITCHFIELD SHOPS FINANCING, LLC, a South Carolina
limited liability company, LADSON CROSSING FINANCING, LLC, a South Carolina
limited liability company, DEVINE CENTER FINANCING, LLC, a South Carolina
limited liability company, and SHOPPES AT MYRTLE PARK, LLC, a South Carolina
limited liability company (collectively referred to herein as “Seller”), and
WHLR-ACD ACQUISITION COMPANY, LLC a Delaware limited liability company,
(referred to herein as “Purchaser”).
WITNESSETH:


For and in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:
1.Property.     Subject to the terms and conditions herein, Seller agrees to
sell to Purchaser, and Purchaser agrees to purchase from Seller, the following
described property:
A.    1.    All those certain tracts or parcels of land located in Charleston,
South Carolina, known as Folly Road Crossing Shopping Center, with a street
address of 1895 Folly Road, Charleston, South Carolina, consisting of
approximately 9.64 acres of land, together with the buildings with a total of
approximately 47,974 square feet of improvements, certain driveways, parking
areas, stormwater ponds, and vacant parcels, and all other improvements located
thereon owned by A-C Development Club, LLC, (the “Improvements”), and together
with all appurtenances, rights, easements, rights of way, tenements and
hereditaments incident thereto and all title and interest, if any, in and to any
land lying in the bed of any street, road or avenue, open, closed or proposed,
in front of or adjoining said tracts of land; and


2.    All those certain tracts or parcels of land located in Georgetown, South
Carolina, known as Georgetown Shopping Center, with a street address of 1620
Highmarket Street, Georgetown, South Carolina, consisting of approximately 2.5
acres of land, together with the buildings with approximately 29,572 square feet
of improvements, certain driveways, parking areas, stormwater ponds, and vacant
parcels, and all other improvements located thereon owned by A-C Development
Club, LLC, (the “Improvements”), and together with all appurtenances, rights,
easements, rights of way, tenements and hereditaments incident thereto and all
title and interest, if any, in and to any land lying in the bed of any street,
road or avenue, open, closed or proposed, in front of or adjoining said tracts
of land; and





--------------------------------------------------------------------------------



3.    All those certain tracts or parcels of land located in Greenwood, South
Carolina, known as Lake Greenwood Crossing Shopping Center, with a street
address of 3353 Highway 72, Greenwood, South Carolina, consisting of
approximately 8.02 acres of land, together with the buildings with approximately
47,546 square feet of improvements, certain driveways, parking areas, stormwater
ponds, and vacant parcels, and all other improvements located thereon owned by
A-C Development Club, LLC, (the “Improvements”), and together with all
appurtenances, rights, easements, rights of way, tenements and hereditaments
incident thereto and all title and interest, if any, in and to any land lying in
the bed of any street, road or avenue, open, closed or proposed, in front of or
adjoining said tracts of land.


4.    Seller’s ground lease interest in all those certain tracts or parcels of
land located in Moncks Corner, South Carolina, known as Moncks Corner Piggly
Wiggly, with a street address of 100 West Main Street, Moncks Corner, South
Carolina, consisting of approximately 3.5 acres of land, together with the
buildings with approximately 26,800 square feet of improvements, certain
driveways, parking areas, stormwater ponds, and vacant parcels, and all other
improvements located thereon ground leased by A-C Development Club, LLC, (the
“Improvements”), and together with all appurtenances, rights, easements, rights
of way, tenements and hereditaments incident thereto and all title and interest,
if any, in and to any land lying in the bed of any street, road or avenue, open,
closed or proposed, in front of or adjoining said tracts of land.


5.    All those certain tracts or parcels of land located in Mullins, South
Carolina, known as Mullins South Park Shopping Center, with a street address of
208 McIntyre Street, Mullins, South Carolina, consisting of approximately 6.1
acres of land, together with the buildings with approximately 58,907 square feet
of improvements, certain driveways, parking areas, stormwater ponds, and vacant
parcels, and all other improvements located thereon owned by A-C Development
Club, LLC, (the “Improvements”), and together with all appurtenances, rights,
easements, rights of way, tenements and hereditaments incident thereto and all
title and interest, if any, in and to any land lying in the bed of any street,
road or avenue, open, closed or proposed, in front of or adjoining said tracts
of land.


6.    All those certain tracts or parcels of land located in Bluffton, South
Carolina, known as Shoppes at Myrtle Park, with a street address of 50 Burnt
Church Road, Bluffton, South Carolina, consisting of approximately 10.4 acres of
land, together with the buildings with approximately 56,580 square feet of
improvements, certain driveways, parking areas, stormwater ponds, and vacant
parcels, and all other improvements located thereon owned by Shoppes at Myrtle
Park, LLC, (the “Improvements”), and together with all appurtenances, rights,
easements, rights of way, tenements and hereditaments incident thereto and all
title and interest, if any, in and to any land lying in the bed of any street,
road or avenue, open, closed or proposed, in front of or adjoining said tracts
of land.    




7.    All those certain tracts or parcels of land located in Lexington, South
Carolina, known as South Lake Pointe Shopping Center, with a street address of
1123 South Lake Drive, Lexington, South Carolina, consisting of approximately
6.78 acres of land, together with the



--------------------------------------------------------------------------------



buildings with approximately 44,318 square feet of improvements, certain
driveways, parking areas, stormwater ponds, and vacant parcels, and all other
improvements located thereon owned by A-C Development Club, LLC, (the
“Improvements”), and together with all appurtenances, rights, easements, rights
of way, tenements and hereditaments incident thereto and all title and interest,
if any, in and to any land lying in the bed of any street, road or avenue, open,
closed or proposed, in front of or adjoining said tracts of land.


8.    All those certain tracts or parcels of land located in St. Matthews, South
Carolina, known as St. Matthews Shopping Center, with a street address of 615
Harry Rayon Drive, St. Matthews, South Carolina, consisting of approximately 3.4
acres of land, together with the buildings with approximately 29,015 square feet
of improvements, certain driveways, parking areas, stormwater ponds, and vacant
parcels, and all other improvements located thereon owned by A-C Development
Club, LLC, (the “Improvements”), and together with all appurtenances, rights,
easements, rights of way, tenements and hereditaments incident thereto and all
title and interest, if any, in and to any land lying in the bed of any street,
road or avenue, open, closed or proposed, in front of or adjoining said tracts
of land.


9.    All those certain tracts or parcels of land located in Darien, Georgia,
known as Darien Bi-Lo, with a street address of 1338 Northway, Darien, Georgia,
consisting of approximately 3.84 acres of land, together with the buildings with
approximately 26,001 square feet of improvements, certain driveways, parking
areas, stormwater ponds, and vacant parcels, and all other improvements located
thereon owned by A-C Financing, LLC (the “Improvements”), and together with all
appurtenances, rights, easements, rights of way, tenements and hereditaments
incident thereto and all title and interest, if any, in and to any land lying in
the bed of any street, road or avenue, open, closed or proposed, in front of or
adjoining said tracts of land.


10.    All those certain tracts or parcels of land located in Lexington, South
Carolina, known as Lake Murray Shopping Center, with a street address of 760
Highway 378, Lexington, South Carolina, consisting of approximately 6.16 acres
of land, together with the buildings with approximately 39,218 square feet of
improvements, certain driveways, parking areas, stormwater ponds, and vacant
parcels, and all other improvements located thereon owned by A-C Financing, LLC
(the “Improvements”), and together with all appurtenances, rights, easements,
rights of way, tenements and hereditaments incident thereto and all title and
interest, if any, in and to any land lying in the bed of any street, road or
avenue, open, closed or proposed, in front of or adjoining said tracts of land.


11.    All those certain tracts or parcels of land located in Pawley’s Island,
South Carolina, known as Litchfield Market Village, with a street address of 115
Willbrook Boulevard, Pawley’s Island, South Carolina, consisting of
approximately 10.84 acres of land, together with the buildings with
approximately 62,740 square feet of improvements, certain driveways, parking
areas, stormwater ponds, and vacant parcels, and all other improvements located
thereon owned by A-C Financing, LLC (the “Improvements”), and together with all
appurtenances, rights, easements, rights of way, tenements and hereditaments
incident thereto and all title and interest, if any, in and to any land lying in
the bed of any street, road or avenue, open, closed or proposed, in front of or
adjoining said tracts of land.



--------------------------------------------------------------------------------



    
12.    All those certain tracts or parcels of land located in Pawley’s Island,
South Carolina, known as Shops at Litchfield, with a street address of 113 & 119
Willbrook Boulevard, Pawley’s Island, South Carolina, consisting of
approximately 3.02 acres of land, together with the buildings with approximately
24,000 square feet of improvements, certain driveways, parking areas, stormwater
ponds, and vacant parcels, and all other improvements located thereon owned by
Litchfield Shops Financing, LLC (the “Improvements”), and together with all
appurtenances, rights, easements, rights of way, tenements and hereditaments
incident thereto and all title and interest, if any, in and to any land lying in
the bed of any street, road or avenue, open, closed or proposed, in front of or
adjoining said tracts of land.


13.    All those certain tracts or parcels of land located in Ladson, South
Carolina, known as Ladson Crossing Shopping Center, with a street address of
9616 Highway 78, Ladson, South Carolina, consisting of approximately 9.93 acres
of land, together with the buildings with approximately 52,607 square feet of
improvements, certain driveways, parking areas, stormwater ponds, and vacant
parcels, and all other improvements located thereon owned by Ladson Crossing
Financing, LLC, (the “Improvements”), and together with all appurtenances,
rights, easements, rights of way, tenements and hereditaments incident thereto
and all title and interest, if any, in and to any land lying in the bed of any
street, road or avenue, open, closed or proposed, in front of or adjoining said
tracts of land.


14.    Seller’s ground lease interest in all those certain tracts or parcels of
land located in Columbia, South Carolina, known as Devine Street Shopping
Center, with a street address of 3818 Devine Street, Columbia, South Carolina,
consisting of approximately 3.26 acres of land, together with the buildings with
approximately 38,464 square feet of improvements, certain driveways, parking
areas, stormwater ponds, and vacant parcels, and all other improvements located
thereon ground leased by Devine Center Financing, LLC, (the “Improvements”), and
together with all appurtenances, rights, easements, rights of way, tenements and
hereditaments incident thereto and all title and interest, if any, in and to any
land lying in the bed of any street, road or avenue, open, closed or proposed,
in front of or adjoining said tracts of land.


15.    All those certain tracts or parcels of land located in Ridgeland, South
Carolina, known as Ridgeland Piggly Wiggly, with a street address of 113 North
Jacob Smart Boulevard, Ridgeland, South Carolina, consisting of approximately
1.4 acres of land, together with the buildings with approximately 20,029 square
feet of improvements, certain driveways, parking areas, stormwater ponds, and
vacant parcels, and all other improvements located thereon owned by A-C
Development Club, LLC, (the “Improvements”), and together with all
appurtenances, rights, easements, rights of way, tenements and hereditaments
incident thereto and all title and interest, if any, in and to any land lying in
the bed of any street, road or avenue, open, closed or proposed, in front of or
adjoining said tracts of land.


Said tracts of land, the Improvements and all other rights described above being
hereinafter collectively referred to as the “Real Property”.





--------------------------------------------------------------------------------



B.    All equipment, furniture, furnishings, supplies and other fixtures of
every description located on, or attached to the Real Property and which are
owned by Seller as of the Effective Date (the “Additional Property”), and


C.    All leases of portions of the Real Property (the “Leases”), as more
particularly described in that rent roll on Exhibit “B” attached hereto and by
this reference made a part herein; and


D.    To the extent of Seller’s interest, if any, and to the extent transferable
at no cost to Seller, all other assets and property rights (including intangible
assets) relating to the Real Property and Additional Property or any portion
thereof, including, but not limited to, all reciprocal easement agreements,
operating agreements, development agreements, warranties, guarantees and bonds,
certificates of occupancy, trade names, service marks, service contracts (to the
extent assumed by Purchaser), governmental and regulatory licenses and permits
(including any permits relating to stormwater management), final working
drawings, engineering plans, utilities lay-out plans, surveys, topographical
plans and plans and specifications.


The Real Property, Additional Property, Leases and all other assets and property
rights and interests described in this Section 1 are hereinafter collectively
referred to as the “Property”.


2.    Purchase Price and Terms of Payment.
A.    The purchase price (the “Purchase Price”) for the Property shall be
Seventy One Million and 00/100 Dollars ($71,000,000.00) and shall be paid on the
Closing Date by Federal funds wire transfer, in United States dollars. The
parties agree that the Purchase Price is allocated amongst the individual
shopping centers which comprise the Property as set forth on Exhibit “C”.


B.    Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) (the “Initial
Deposit”) shall be deposited by Purchaser in escrow with Wesley M. Graybill,
Graybill, Lansche and Vinzani, 2721 Devine Street, Columbia, South Carolina
29205 as escrow agent (the “Escrow Agent”), within two (2) business days after
the Effective Date. Provided that the Purchaser does not terminate the Contract
during the Review Period, an additional Two Hundred Fifty Thousand and 00/100
Dollars ($250,000.00) (the “Second Deposit”) shall be deposited by Purchaser in
escrow with the Escrow Agent, no later than two business days after the
expiration of the Review Period. As used in this Contract, “Deposit” shall refer
collectively to the Initial Deposit and the Second Deposit, together with all
interest earned thereon, if any. If the transaction contemplated by this
Contract closes in accordance with the terms and conditions of this Contract,
the Deposit shall be delivered by the Escrow Agent to Seller as payment toward
the Purchase Price.


C.    The remaining balance of the Purchase Price shall be payable in cash or by
wire transfer or other immediately available funds to Seller on the Closing
Date.





--------------------------------------------------------------------------------



3.    Review Period; Inspection.


A.    At all times during the period commencing on the Effective Date and
terminating on the date that is thirty (30) days after the Effective Date (the
“Review Period”), Purchaser, its agents, employees, representatives and
contractors, at Purchaser’s sole cost and expense, shall have the rights:


1.    To enter upon the Real Property at all reasonable times, and after
reasonable advance notice to Seller, to perform such tests, inspections and
examinations of the Real Property and Additional Property as Purchaser deems
advisable, including the structural condition of, and all electrical and
mechanical systems contained in, the Improvements, and to make investigations
with regard to title to the Real Property, environmental matters, matters of
survey, flood plain of the Real Property, utilities availability, zoning and
building code and other applicable governmental requirements with regard to the
Real Property and the use thereof. With respect to the foregoing investigations,
Purchaser, its agents, employees, representatives and contractors, may enter
upon the Real Property and do all things necessary in connection therewith,
subject to the tenants’ rights of occupancy, and provided they do not adversely
affect the Real Property. In no event shall Purchaser be entitled to conduct
invasive testing absent the consent of Seller in Seller’s sole discretion.
Purchaser shall not unreasonably disturb any of the tenants while conducting its
inspections, tests and studies. Purchaser shall indemnify, defend and hold
Seller harmless from and against all cost, loss, damage and expense, including
reasonable attorneys’ fees, arising out of Purchaser’s or its agent’s or
independent contractor’s negligent actions or willful misconduct in conducting
the activities upon the Real Property pursuant to the terms of this paragraph,
which such indemnification shall survive the Closing; and


2.    After reasonable advance notice to Seller, to investigate and review any
and all books and records relating to the Property and all Leases, service
agreements, tenant correspondence, operating statements, warranties, guarantees
or bonds, certificates of occupancy, governmental or regulatory licenses and
permits, plans and specifications and other items relating to the Property.
Within five (5) days of the Effective Date Seller shall forward to Purchaser
true and complete copies of all the items set forth on Exhibit “D” to the extent
that such items are in its possession or control. At all reasonable times Seller
shall make available to Purchaser, its counsel and accountants, all financial
and operating data and other books and records pertaining to the Property under
Seller’s control.
B.    Purchaser shall have the right during the Review Period to determine that
it is satisfied, in its sole and absolute discretion, with the results of any of
the tests, inspections or investigations relating to the Property or the
operation thereof, and that the Property is suitable in all respects for
Purchaser’s intended purposes or needs. In the event Purchaser does not, prior
to the end of the Review Period, notify Seller in writing of the waiver of its
right to terminate this Contract pursuant to its review of the items as set
forth in this Section 3, this Contract shall automatically terminate without
requirement of further action on the part of Purchaser or Seller. In the event
of such termination, Purchaser shall immediately return to Seller any documents,
plans, studies or other materials related to the Property that were provided by
Seller to Purchaser, and shall



--------------------------------------------------------------------------------



provide Seller with copies of any reports generated by Purchaser in the exercise
of its inspection rights under this Section 3, and so long as Purchaser is not
in default hereunder, the Deposit shall be refunded to Purchaser and neither
party shall have any further liability or obligations to the other hereunder;
provided, however, the indemnity contained in Section 3 (A) and Section 15
herein shall survive.
4.    Title.
A.    Purchaser shall obtain at its sole cost and expense a current ALTA owner's
title commitment for title insurance for the Real Property (the "Title
Commitment") issued by the Escrow Agent, together with true and complete copies
of all exceptions contained therein and Purchaser shall obtain, at its sole cost
and expense, an ALTA Survey of the Real Property (the "Survey"). Upon the
receipt of the Title Commitment and Survey, Purchaser shall review all such
information and shall, prior to the end of the Review Period, furnish a copy of
the Title Commitment and Survey to Seller together with a statement as to which
exceptions shown on the Title Commitment or matters on the Survey are
unacceptable to Purchaser (the "Title Objection(s)"). If Purchaser fails to
deliver such notice of Title Objections to Seller prior to the end of the Review
Period, then Purchaser shall be deemed to have found title unacceptable in all
respects and this Contract shall be deemed terminated by Purchaser, Purchaser
shall immediately return to Seller any documents, plans, studies or other
materials related to the Property that were provided by Seller to Purchaser, and
shall provide Seller with copies of any reports generated by Purchaser in the
exercise of its inspection rights under Section 3, the Deposit shall be returned
to Purchaser and the Seller and Purchaser shall have no further responsibility
to each other under this Contract; provided, however, the indemnity contained in
Section 3 (A) and Section 15 herein shall survive such termination.


B.    Within five (5) business days of receipt of Purchaser's written notice of
Title Objections (the “Seller Election Date"), Seller shall notify Purchaser in
writing of any Title Objections which Seller either refuses to cure or is unable
to cure in a manner acceptable to Purchaser. In the absence of such notice from
Seller to Purchaser, Seller shall be deemed to have elected not to satisfy,
correct or cure any Title Objections.


C.    In the event Seller notifies Purchaser or is deemed to have notified
Purchaser on or before the Seller Election Date of its election to refuse to
cure or its inability to cure in a manner acceptable to Purchaser all of the
Title Objections of which Seller is notified by Purchaser, then Purchaser shall
by notice to Seller within five (5) business days after the Seller Election Date
elect one of the following:
1.    To waive such Title Objection(s) and to close the transaction in
accordance with the terms of this Contract; or
2.    To terminate this Contract by notice to Seller given on or before the date
which is five (5) business days after the Seller Election Date, in which case
Purchaser shall immediately return to Seller any documents, plans, studies or
other materials related to the Property that were provided by Seller to
Purchaser, and shall provide Seller with copies of any reports generated by
Purchaser in the exercise of its inspection rights under Section 3, and the
Deposit shall



--------------------------------------------------------------------------------



be refunded to Purchaser and neither party shall have any further liability or
obligations to the other hereunder; provided, however, the indemnity contained
in Section 3 (A) and Section 15 herein shall survive such termination. If
Purchaser fails to deliver such notice to Seller within five (5) business days
after the Seller Election Date, then Purchaser shall be deemed to have found
title to the Real Property unacceptable in all respects and this Contract shall
be deemed terminated by Purchaser, the Deposit shall be returned to Purchaser
and the Seller and Purchaser shall have no further responsibility to each other
under this Contract provided; however, the indemnity contained in Section 3 (A)
and Section 15 herein shall survive such termination.
D.    "Permitted Exceptions" shall mean all exceptions shown on the Title
Commitment and matters noted on the Survey and all other matters of record or
matters which would have been discovered by an accurate and complete survey
other than the Title Objections which Seller agrees to cure pursuant to this
Section 4.
E.    Notwithstanding anything in this Contract to the contrary, and
notwithstanding any notice of Title Objections delivered hereunder or not
delivered hereunder, Seller shall cause all mortgages, deeds of trust, judgments
and liens which arise by or through Seller and which encumber the Property to be
satisfied, vacated or released from the Property on or prior to Closing and
Seller shall take all actions necessary to satisfy all such matters on the Title
Commitment and Seller shall cause the Title Company to insure title to the
Property as vested in Purchaser without any exception for such matters.


5.    Representations and Warranties of Seller. Seller warrants and represents
to Purchaser as follows, which warranties and representations shall be deemed
made on the Effective Date:


A.    Seller is the fee simple owner of or has a leasehold interest in the Real
Property, as applicable. To the best knowledge of Seller, there are no title
conditions adversely affecting title insurability of the Real Property. The
title to the Real Property is marketable and good of record and in fact, free
and clear of all liens, encumbrances or leases, except the Leases and those
matters to be removed at or prior to Closing and the Permitted Exceptions.
B.    Each individual Seller is a validly existing South Carolina limited
liability company formed and in good standing in the State of South Carolina,
authorized to do business in the State of South Carolina or Georgia, as
applicable, and has the authority to enter into and perform its obligations
under this Contract. The person executing this Contract on behalf of Seller has
been authorized to do so.
C.    The execution and delivery of this Contract do not, and the consummation
of the transaction contemplated hereby will not in any material respect require
any approval, consent, authorization or order of, or filing with, any private
party or any governmental agency or body or violate any law, rule or regulation
or any order, arbitration award, judgment or decree to which Seller is a party
or by which the Seller or any of the Property is bound, except (a) the consent
of the ground landlords under the applicable ground leases, and (b) the consent
of the ESOP Trustees for Greenbax Enterprises, Inc. ESOP.



--------------------------------------------------------------------------------



D.    The Property is not subject to any option contract or other sales
contract, or to any leases or other occupancy agreements other than the Leases.
E.    Except as set forth in the information delivered by Seller pursuant to
Section 3(A)(2) above, Seller has no knowledge of, and has received no notice
from, any governmental authority requiring any work, repairs, construction,
alterations or installations on or in connection with the Property, or asserting
any violation of any federal, state, county or municipal laws, ordinances,
codes, orders, regulations or requirements affecting any portion of the
Property, including, without limitation, any applicable environmental laws or
regulations. There is no action, suit or proceeding pending or, to the knowledge
of Seller, threatened against or affecting Seller or the Property or any portion
thereof or relating to or arising out of the ownership of the Property, in any
court or before or by any federal, state, county or municipal department,
commission, board, bureau or agency or other governmental instrumentality,
except (i) a pending condemnation action with respect to the Moncks Corner,
South Carolina portion of the Real Property entitled South Carolina Department
of Transportation, Condemnor, vs. Ralph D. West Family Trust B, Marguerite W.
West and Paula West Rasberry, Trustees, and Margueriete W. West, Individually,
Landowner(s), and A-C Development Club, LLC, Lessee, Other Condemnee(s), filed
as Case No.: 2015-CP-08-393 in the Court of Common Pleas of Berkeley County,
South Carolina (the “Moncks Corner Condemnation”, (ii) on October 30, 2015
Seller was notified of a claim for a fall suffered by Bruce Barker on September
6, 2015 at the Ladson Crossing Shopping center, (iii) a slip and fall claim by
Shirley Gadson with respect to the Ladson South Carolina property, and (iv) an
ejectment action by Seller against Carolina Grace Catering, Inc., d/b/a Pizza K.
F.    The Seller has not received from any governmental authority any written
notice of, and the Seller presently has no knowledge of, pending or contemplated
condemnation proceedings affecting the Property except the Monck’s Corner
Condemnation.
G.    Except as set forth in the information delivered by Seller pursuant to
Section 3(A)(2) above, Seller has not received any notice from any insurance
company or any board of fire underwriters (or other body exercising similar
functions) claiming any defects or deficiencies with respect to, or requesting
the performance of any repairs, alterations or other work to the Property.
H.    Except as set forth in the information delivered by Seller pursuant to
Section 3(A)(2) above, to the best of Seller’s knowledge, the Real Property is
not and has not been in violation of any applicable environmental law,
including, without limitation, those listed below in this paragraph. Further, to
the best of Seller’s knowledge, except as set forth in the information delivered
by Seller pursuant to Section 3(A)(2) above, the Real Property is not now, nor
has it at any time during Seller’s ownership thereof been, used for the
manufacture, processing, distribution, use, treatment, storage, disposal,
placement, transport or handling of toxic materials, hazardous wastes or
hazardous substances (as those terms are defined in the Resource Conservation
and Recovery Act of 1976, as amended (42 U.S.C. Section 6901 et seq.) or the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended (42 U.S.C. Section 9601 et seq.), oils, petroleum-derived compounds, or
pesticides, all of which are hereinafter referred to as “Hazardous Materials”)
except, in each case, in compliance with applicable law. In addition, to the
best of Seller’s knowledge, except as set forth in the information delivered by
Seller pursuant to Section 3(A)(2) above, no (i) underground storage tanks, (ii)
asbestos (either commercially



--------------------------------------------------------------------------------



processed or excavated raw materials), (iii) electrical transformers,
fluorescent light fixtures with ballast, or other items or equipment containing
polychlorinated biphenyls (“PCBs”), or (iv) other Hazardous Materials are
present on the Property, except any such items set forth in subsections(i)
through (iv) which are present on the Property in a manner which is not a
violation of any applicable law except as previously disclosed in writing to
Purchaser by Seller. Seller has not received any information from neighboring
property owners indicating they have any concerns about existing environmental
conditions which could affect the Property or suggesting they might seek
contribution from Seller to clean up or remediate such condition.
Notwithstanding anything to the contrary herein, the effect of the
representations made in this subparagraph shall not be diminished or deemed to
be waived by any inspections, tests or investigations made by Purchaser or its
agents.
I.    No assessments or charges for any public improvements have been made
against the Property which remains unpaid. No improvements to the Property or
any roads or facilities abutting the Property have been made or ordered for
which a lien, assessment or charge can be filed or made.
J.    Exhibit “B” lists all (i) leases for any portion of the Property and all
amendments and any other writings related thereto in effect on the Effective
Date and (ii) guaranties with respect to the Leases in effect on the Effective
Date (the “Guaranties”). Each of the Leases and Guaranties is valid and
subsisting and in full force and effect, has not been further amended, modified
or supplemented and to the best of Seller’s knowledge the tenant thereunder is
in actual possession in the normal course. No tenant has asserted any claim of
which Seller has notice which would in any way affect the collection of rent
from such tenant, no written notice of default or breach on the part of the
landlord under any of the Leases has been received by Seller or its agents from
the tenant thereunder, and, to the best of Seller’s knowledge, the tenant under
each Lease is not in default thereunder, except where such claims and defaults
could not reasonably be expected to have a material adverse effect on the
Property as a whole (it being agreed that any such claim or default by a Key
Tenant (as defined below) shall be deemed to have a material adverse effect on
the Property as a whole). All improvements, landlord work, painting, repairs,
alterations and other work required to be performed thereunder, have been or
will, be fully performed and paid for in full prior to Closing.
K.    The rents set forth in Exhibit “B” are the actual rents, income and
charges presently being collected by Seller. Except as set forth in Exhibit “B”,
no tenant under any of the Leases is entitled to any concessions, allowances,
rebates or refunds or has prepaid any rents or other charges for more than the
current month. None of the Leases and none of the rents or other amounts payable
thereunder have been assigned, pledged or encumbered, except in connection with
any loan to be fully satisfied prior to, or at, Closing. No security deposits
have been paid by any tenants which have not heretofore been returned, except as
set forth in Exhibit “B” hereto, if any.
L.    Following Closing, no brokerage or leasing commissions or other
compensation is or will be due or payable to any person, firm, corporation or
other entity with respect to or on account of any of the Leases or any
extensions or renewals thereof.
M.    All documents provided to Purchaser, including without limitation the
items provided pursuant to Section 3 (A) (2) herein are the complete originals
or, if not originals, are true, accurate, and complete copies thereof. Purchaser
shall be entitled to rely upon the financial reports produced exclusively by
Seller; items 5, 7, 16, 17, on the attached Exhibit “D” shall be deemed to



--------------------------------------------------------------------------------



be financial reports produced exclusively by Seller. Other than as set forth in
the preceding sentence, Seller does not warrant the accuracy of any reports
produced by third parties.
N.    Intentionally Left Blank.
O.    The Seller is not a debtor in any bankruptcy or other insolvency
proceeding.
P.    All amounts due and payable by Seller under any operating and reciprocal
easement agreements affecting the Real Property have been paid in full and
Seller has not received written notice of default under any such agreements
which has not been cured. To the best of Seller’s knowledge, there are no
parties subject to such agreements which are in default under any of such
agreements.
6.    Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller as follows:
A.    This Contract is validly executed and delivered by Purchaser and the
performance by Purchaser hereunder does not violate (i) any agreement or
contract to which Purchaser is a party or (ii) any judgment, order, injunction,
decree, regulation or ruling of any court or other governmental authority to
which Purchaser is subject.
B.    The execution of this Contract by Purchaser has been properly authorized
and is the binding obligation of Purchaser.
7.    Covenants of Seller. Seller covenants and agrees as follows:
A.    After the Effective Date, Seller will not (i) mortgage, pledge or subject
the Property or any part thereof to an unbonded lien or other encumbrance, (ii)
permit any mechanic’s or materialmen’s lien to attach against the Real Property,
(iii) execute or cause or permit to be placed of record any document affecting
title to any portion of the Real Property, (iv) enter into, or subject any
portion of the Property to, any option contract, sales contract, or any other
agreement, pursuant to which any party shall have any right to purchase any
portion of the Property; provided, however, that Seller may enter into a
contract to sell all or any portion of the Property provided that the obligation
of Seller to perform under such contract is conditional upon the termination of
this Contract, or (v) enter into any lease, assignment, amendment, modification,
supplement or renewal of any of the Leases, without first receiving Purchaser’s
prior written approval, which approval will not be unreasonably withheld.
B.    Seller will not sell or otherwise dispose of or remove any fixtures,
mechanical equipment or any other item included within the Property except in
the ordinary course of business.
C.    Seller will not do any act without the prior written consent of Purchaser
which will materially adversely affect the warranties, guarantees, bonds and
other items to be transferred to Purchaser as specified in Section 1 (D) herein.
D.    Seller will comply with each and every material undertaking, covenant and
obligation of the landlord under the Leases.
E.    Seller will maintain or cause to be maintained the Property, including all
plumbing, heating, ventilating, air conditioning and other mechanical and
electrical systems contained in the Improvements, in good order and repair,
reasonable wear and tear excepted.



--------------------------------------------------------------------------------



F.    Seller will pay or cause to be paid all debts, taxes, fees, assessments,
commissions, and other obligations related to the use and ownership of the
Property up to the date of Closing, except for those items for which proration
is agreed upon in accordance with the provisions of Section 10 herein.
G.    Seller will: (i) manage and operate the Property only in the ordinary and
usual manner and maintain in full force and effect until the Closing Date all
appropriate insurance policies; (ii) deliver the Property on the Closing Date in
substantially the same condition it is in on the date of this Contract,
reasonable wear and tear excepted; (iii) give prompt written notice to
Purchaser, by overnight delivery from a recognized national carrier, electronic
mail and facsimile of any fire or other casualty affecting the Property after
the Effective Date; and (iv) deliver to Purchaser, promptly after receipt by
Seller, copies of all notices of violation issued by governmental authorities
with respect to the Property received by Seller after the Effective Date.
H.    Seller will give notice of termination to be effective at Closing with
regard to any management or leasing contract or fee arrangement between Seller
and any other party for or in connection with the Real Property and all payments
due thereunder will be paid in full by Seller prior to Closing and Seller shall
hold Purchaser harmless from any claims thereunder, unless Purchaser, at its
sole option, assumes any such agreement in writing. Seller further warrants and
represents that all such contracts and agreements shall be terminated effective
as of Closing, unless otherwise assumed by Purchaser as noted above.
I.    Seller will promptly notify Purchaser in writing if any event occurs or
condition exists which renders any of the representations contained herein
untrue or misleading.
8.    Conditions.
(a)    In addition to Purchaser’s absolute right to terminate this Contract for
any reason at any time during the Review Period, the obligation of Purchaser
under this Contract to purchase all of the Property from Seller (as set forth in
more detail below) is subject to the satisfaction of each of the following
conditions on or prior to the Closing Date, any of which conditions may be
waived in whole or in part by Purchaser by written waiver at or prior to the
Closing Date:
A.    Title to the Real Property shall be good and marketable as required
herein, free and clear of all liens and encumbrances and subject to no
exceptions other than the Permitted Exceptions and the Escrow Agent shall be
prepared, subject to payment of any required premium by Purchaser, to issue an
owner’s title insurance policy pursuant to the Title Commitment insuring the
title to the Real Property subject only to the Permitted Exceptions in the
amount of the Purchase Price and with such endorsements as Purchaser shall
reasonably require. Seller shall discharge all liens that encumber the Property
at Closing which arise by or through Seller.
B.    Seller shall have performed, observed and complied with all covenants,
agreements and conditions required by this Contract to be performed by, observed
and complied with on its part either on or prior to the Closing Date.
C.    All of Seller’s representations and warranties contained herein shall be
true and correct in all material respects as of the Closing Date.
D.    The physical condition of the Property shall not have materially changed
since the Effective Date.



--------------------------------------------------------------------------------



E.    All Key Tenants (as defined below) of the Leases shall be occupying the
Property and operating its business in the leased premises and none of them
shall be in default in the payment of rent or performance of any other material
obligation.
F.    Intentionally deleted.
G.    Notwithstanding that certain of Seller's representations and warranties
may be limited to the extent of actual knowledge of the facts stated therein, it
shall be a condition precedent to Purchaser's obligation to conduct Closing that
the facts stated in all such representations and warranties shall be correct in
all material respects as of the time of Closing.
H.    The consents referenced in Section 5(C) shall have been obtained on terms
and conditions reasonably satisfactory to Purchaser.
I.    Seller will deliver to Purchaser, prior to Closing, duly executed
originals of estoppel certificates (the “Estoppel Certificates”) from Bi-Lo at
Darien, Piggly Wiggly at Devine Street, Harris Teeter at Folly Crossing, Piggly
Wiggly and Family Dollar at Georgetown Center, Bi-Lo at Ladson Crossing, Bi-Lo
at Lake Greenwood, Bi-Lo at Lake Murray, Bi-Lo, Eggs Up and Pawley Island
Pharmacy at Litchfield Market, Piggly Wiggly at Moncks Corner, Bi-Lo and Family
Dollar at South Park, Piggly Wiggly at Ridgeland, Bi-Lo and Tidelands Bank at
Myrtle Park, Piggly Wiggly at South Lake and Bi-Lo at St. Matthews, hereinafter
referred to as the “Key Tenants” and from other tenants representing at least
seventy percent (70%) of the leased area of each of individual properties,
exclusive of the area of each property leased to the Key Tenants under the
Leases, in the form attached hereto as Exhibit “E” or upon any similar form
required by any lender to Purchaser; provided, however, that if a form of
estoppel certificate is attached to or otherwise prescribed in an applicable
Lease, or a tenant is a regional or national chain (or a franchisee thereof) and
has a form of estoppel certificate that it routinely uses, then such form shall
be deemed to be acceptable to Purchaser. Seller shall deliver all of the
Estoppel Certificates obtained from the tenants to Purchaser prior to Closing.
To be acceptable to Purchaser, the Tenant Estoppels shall be in the required
form and each such Estoppel Certificate shall state no claim of offset by the
tenant, no default by Seller under the Leases, no circumstance which would with
the giving of notice or passing of time be a default by Seller under any Lease
within the aforesaid time period and shall affirm the financial data as
disclosed on the attached Exhibit “B”. Each Guarantor of a Lease shall execute
the attached Guarantee Estoppel attached hereto as Exhibit “F” without any
amendments thereto; provided, however, that if a tenant is a regional or
national chain and has a form of guarantor estoppel certificate that it
routinely uses, then such form shall be deemed acceptable to Purchaser.
J.    Seller will deliver to Purchaser, prior to Closing, duly executed
originals of subordination, nondisturbance agreements (the “SNDA Agreements”)
from each Key Tenant under the Leases and any tenant of the Real Estate that has
recorded a memorandum of lease or short-form lease in the land records in the
form attached hereto as Exhibit “G” or upon any similar form required by any
lender to Purchaser; provided, however, that if a form of SNDA Agreement is
attached to or otherwise prescribed in an applicable Lease, or a tenant is a
regional or national chain and has a form of SNDA Agreement that it routinely
uses, then such form shall be deemed to be acceptable to Purchaser.
In the event any of the foregoing conditions to the Closing are not satisfied or
waived in writing by Purchaser as of the Closing Date, then the following shall
apply:



--------------------------------------------------------------------------------



With respect to the conditions set forth in Subsections (A), (B), (C), (D), (E),
(G), and (H), in the event any such conditions are not satisfied by the Closing
Date, Purchaser may either (i) unilaterally modify this Contract to exclude the
shopping center(s) to which the unsatisfied condition relates (e.g., if
litigation is filed with respect to the Folly Road Crossing Shopping Center,
which litigation renders the representation and warranty in Section 5(E) not
true and correct in all material respects as of the Closing Date, causing the
non-satisfaction of the condition in Section 8(C), Purchaser may modify this
Contract to exclude such shopping center) with a corresponding reduction in the
Purchase Price based on the allocations set forth on Exhibit “C”, in which case
Purchaser shall proceed to Closing on the remaining shopping centers and
immediately return to Seller any documents, plans, studies or other materials
related to the excluded Property that were provided by Seller to Purchaser, and
shall provide Seller with copies of any reports generated by Purchaser with
respect to the excluded Property in the exercise of its inspection rights under
Section 3, (ii) waive in writing the satisfaction of any such conditions, in
which event this Contract shall be read as if such conditions no longer existed,
or (iii) if any such condition that is not satisfied by the Closing Date relates
to any of the shopping centers known as Folly Road Crossing Shopping Center,
Ladson Crossing Shopping Center, Litchfield Market Village, Shoppes at Myrtle
Park, South Lake Pointe Shopping Center or Mullins South Park Shopping Center,
then Purchaser may terminate this Contract, in which case the Deposit together
with accrued interest shall be paid to the Purchaser, the Purchaser shall
immediately return to Seller any documents, plans, studies or other materials
related to the Property that were provided by Seller to Purchaser, and shall
provide Seller with copies of any reports generated by Purchaser in the exercise
of its inspection rights under Section 3; provided, however that, if such
failure of condition also constitutes or is accompanied by a default by Seller
hereunder, Purchaser shall have all rights and remedies as set forth in Section
13 herein.
With respect to the conditions set forth in Subsections (I) & (J), in the event
any such conditions are not satisfied by the Closing Date, Purchaser may either
(i) unilaterally modify this Contract to exclude the shopping center(s) to which
the unsatisfied condition relates with a corresponding reduction in the Purchase
Price based on the allocations set forth on Exhibit “C”, in which case Purchaser
shall proceed to Closing on the remaining shopping centers and immediately
return to Seller any documents, plans, studies or other materials related to the
excluded Property that were provided by Seller to Purchaser, and shall provide
Seller with copies of any reports generated by Purchaser with respect to the
excluded Property in the exercise of its inspection rights under Section 3, (ii)
terminate this Contract, in which case the Deposit together with accrued
interest shall be paid to the Purchaser, the Purchaser shall immediately return
to Seller any documents, plans, studies or other materials related to the
Property that were provided by Seller to Purchaser, and shall provide Seller
with copies of any reports generated by Purchaser in the exercise of its
inspection rights under Section 3, or (iii) waive in writing the satisfaction of
any such conditions, in which event this Contract shall be read as if such
conditions no longer existed; provided, however that, if such failure of
condition also constitutes or is accompanied by a default by Seller hereunder,
Purchaser shall have all rights and remedies as set forth in Section 13 herein.
(b)    The obligation of Seller under this Contract to sell all of the Property
from Seller (as set forth in more detail below) is subject to the satisfaction
of each of the following conditions on or prior to the Closing Date, any of
which conditions may be waived in whole or in part by Seller by written waiver
at or prior to the Closing Date:



--------------------------------------------------------------------------------



A.    The consents referenced in Section 5(C) shall have been obtained on terms
and conditions reasonably satisfactory to Seller.
With respect to condition (A), Seller may either (i) unilaterally modify this
Contract to exclude the shopping center(s) to which the unsatisfied condition
relates (e.g., if the consent of the ground landlord with respect to the Moncks
Corner Shopping Center is not obtained, Seller may modify this Contract to
exclude such shopping center) with a corresponding reduction in the Purchase
Price based on the allocations set forth on Exhibit “C”, in which case Purchaser
shall immediately return to Seller any documents, plans, studies or other
materials related to the excluded Property that were provided by Seller to
Purchaser, and shall provide Seller with copies of any reports generated by
Purchaser with respect to the excluded Property in the exercise of its
inspection rights under Section 3, or (ii) waive in writing the satisfaction of
any such conditions, in which event this Contract shall be read as if such
conditions no longer existed.
(c)    Notwithstanding any termination of this Contract or unilateral
modification to exclude a shopping center which comprises the Property as
allowed by this Section 8, the indemnity contained in Section 3 (A) and the
indemnity contained in Section 15 shall continue to apply with respect to all
the Property as originally described in this Contract.
9.    Closing.
A.    Unless this Contract is terminated by Purchaser or Seller as herein
provided, the closing hereunder (the “Closing”) shall be conducted in escrow by
the Escrow Agent on or before January 29, 2016 (the “Closing Date”).
B.    At Closing, in addition to any other documents required to be delivered
under the terms of this Contract, Seller shall deliver or cause to be delivered
to Purchaser one set of the following for each of the individual properties,
copies of which shall be delivered to Purchaser five (5) days prior to Closing
for its review and approval (except that originals or copies of the Leases and
Guarantees referenced in Subsection (3) and originals of the guaranties,
warranties, bonds and other related documents referenced in Subsection (5), as
well as the items in Subsections (6), (7), (8), (10) need not be delivered until
the Closing Date):
1.    A limited warranty deed, duly executed and acknowledged by Seller and in
proper form for recordation, conveying good, marketable fee simple title to the
Real Property, free and clear of all liens and encumbrances, other than the
Permitted Exceptions. If requested by Purchaser, the Seller shall execute and
deliver a quitclaim deed which shall describe the Real Property by reference to
the Survey obtained by Purchaser.
2.    A bill of sale with warranty of ownership or assignment and assumption of
lease, as the case may be, of all of the Additional Property, duly executed and
acknowledged by Seller.
3.    To the extent in Seller’s possession or control, the originals, and
otherwise complete copies, of the Leases and Guarantees thereof, together with a
valid assignment and assumption, duly executed by Seller assigning to Purchaser
all of Seller’s right, title and interest, as landlord in and to the Leases and
Guarantees thereof, free and clear of all assignments, pledges or hypothecations
thereof, which assignment and assumption shall include Seller’s indemnity for
all matters arising or asserted due to events or occurrences arising on or
before the Closing Date, and Purchaser’s indemnity for such matters arising
after the Closing Date.



--------------------------------------------------------------------------------



4.    Notice to the tenants under the Leases in the form approved by Purchaser
and in conformity with the requirements of the Leases, duly executed and
acknowledged by Seller, advising the tenants of the sale of the Property to
Purchaser and directing that rent and other payments thereafter be sent to
Purchaser (or its agent) at the address provided by Purchaser.
5.    A valid assignment and assumption, duly executed and acknowledged by
Seller, assigning to Purchaser all of Seller’s interest in and to guarantees,
warranties and bonds and other assets comprising the Property, together, to the
extent in Seller’s possession or control, with the original of each such
guaranty, warranty, bonds and other related documents.
6.    To the extent they are in Seller’s possession or control, originals of all
certificates of occupancy, licenses, permits, authorizations and approvals
required by law and issued by all governmental authorities having jurisdiction
over the Real Property and copies of all certificates issued by the local board
of fire underwriters (or other body exercising similar functions).
7.    To the extent they are in Seller’s possession or control, a complete set
of the final working drawings, engineering plans, utilities lay-out plans,
topographical plans and the like used in the construction of the Improvements.
8.    Such affidavits or letters of indemnity, duly executed and acknowledged by
Seller, as the Escrow Agent shall reasonably require in order to issue policies
of title insurance free of any exceptions for unfiled mechanics, materialmen’s
or similar liens, gap coverage and parties in possession (other than the tenants
under the Leases).
9.    A certificate of non-foreign status as required by Section 1445 of the
Internal Revenue Code, duly executed by Seller.
10.    All keys, codes, or other security devices used in connection with the
operation of the Property.
11.    A certificate that all of Seller’s representations and warranties
contained herein shall be true and correct in all material respects as of the
Closing Date, or if Seller’s representations and warranties are not true and
correct in all material respects as of the Closing Date, a certificate which
states which representations and warranties are not true and correct in all
material respects as of the Closing Date (including an explanation of why such
representation and warranty is not true and correct as of the Closing Date) and
states that all other representations and warranties are true and correct in all
material respects as of the Closing Date, duly executed by Seller.
12.    Any other documents reasonably requested by Purchaser or    Purchaser’s
title insurance company in order to consummate the transaction contemplated by
this Contract, duly executed by Seller.
13.    A closing statement, duly executed by Seller.
14.    Amendments to certain of the Leases, making the adjustments to rent as
referenced in Exhibit “H”, in the form attached hereto as Exhibit “H”.
15.    An Assignment and Assumption of Ground Lease for the properties known as
Monck’s Corner Piggly Wiggly and Devine Street Shopping Center, duly executed
and acknowledged by Seller and in proper form for recordation.



--------------------------------------------------------------------------------



C.    At Closing, in addition to any other documents required to be delivered
under the terms of this Contract, Purchaser shall deliver or cause to be
delivered:    
1.    Cash, wire transfer or other immediately available funds payable to Seller
in the allocated amount of the funds at Closing, as specified in Sections 2 (A)
herein.
One set of the following for each of the individual properties:
2.     A bill of sale with warranty of ownership or assignment and assumption of
lease, as the case may be, of all of the Additional Property, duly executed and
acknowledged by Purchaser.
3.    A valid assignment and assumption, duly executed by Purchaser, assigning
to Purchaser all of Seller’s right, title and interest, as landlord, in and to
the Leases and Guarantees thereof, free and clear of all assignments, pledges or
hypothecations thereof, which assignment shall include Seller’s indemnity for
all matters arising or asserted, due to events or occurrences arising on or
before the Closing Date, and Purchaser’s indemnity for such matters arising
after the Closing Date.
4.    A valid assignment and assumption, duly executed and acknowledged by
Purchaser, assigning to Purchaser all of Seller’s interest in and to guarantees,
warranties and bonds and other assets comprising the Property.
5.    A closing statement executed by Purchaser.
6.    An Assignment and Assumption of Ground Lease for the properties known as
Monck’s Corner Piggly Wiggly and Devine Street Shopping Center, duly executed
and acknowledged by Purchaser and in proper form for recordation.
7.    An Assignment and Assumption of the Landlord Agreements, duly executed by
Purchaser, whereby Purchaser assumes Seller’s obligations under those certain
Landlord Agreements attached hereto as Exhibit “I”.
10.    Adjustments.
The following shall be adjusted between Seller and Purchaser and shall be
prorated on a per diem basis as of the Closing Date, except as noted below:
A.    All rents and other payments and obligations pursuant to the Leases, with
Seller being entitled to rent and other payments for the period to and including
the day prior to the Closing Date and Purchaser being entitled to rent and other
payments for the period from and after the Closing Date. All monies received
after Closing from a tenant in arrears at Closing shall be first applied to
current rent, then to arrearages and any other amounts owing to Seller.
Purchaser shall be under no obligation to collect any arrearages owing to
Seller, but Purchaser shall make commercially reasonable efforts, exclusive of
any legal proceeding, to collect same from tenants that owe delinquent rent to
Seller. Seller covenants and agrees, which covenant and agreement shall survive
closing, not to sue or otherwise assert a claim under any Lease against any
tenant of the Property that, at the time of assertion of the claim, is a tenant
at the Property or is otherwise obligated to Purchaser under a lease for any
portion of the Property.
B.    Real estate taxes (on the basis of the actual fiscal years for which such
taxes are assessed), personal property taxes, and assessments on the Property
shall be apportioned pro rata between Seller and Purchaser, with Seller
responsible for the same to and including the day



--------------------------------------------------------------------------------



prior to the Closing Date and Purchaser responsible for the same from and after
the Closing Date. In the event that as of the Closing date the actual tax bills
for the tax year or years in question are not available and the amount of taxes
to be prorated as aforesaid cannot be ascertained, then rates and assessed
valuation for the previous year, with known changes, shall be used at Closing
and after the Closing occurs and when the actual amount of taxes for the year in
question shall be determinable, such taxes will be re-prorated between the
parties to reflect the actual amount of such taxes. Purchaser shall receive a
credit in an amount equal to any taxes and assessments unpaid as of the Closing
Date and for which Seller is responsible hereunder. Seller shall receive a
credit in an amount equal to any taxes and assessments which have been paid by
Seller applicable to periods on or after the Closing Date.
C.    Seller shall pay to Purchaser at Closing, by credit against the Purchase
Price, all security deposits paid by tenants under the Leases, including any and
all interest accrued thereon.
D.    (i)    Seller shall pay the amount of all transfer and recording taxes or
charges on the deed conveying the Real Property. Purchaser agrees that it will
reasonably cooperate with any proposed restructuring of the transactions
contemplated by this Agreement proposed by Seller to minimize transfer and
recording taxes or charges on the deed conveying the Real Property if Purchaser
determines, in Purchaser’s sole discretion, that such restructuring (i) will
result in the same economic benefit to Purchaser, (ii) shall not have any
potential adverse effect on Purchaser, and (iii) shall not result in a delay
with respect to Closing.
(ii)    Purchaser shall pay at Closing the cost of the charges of the Escrow
Agent for issuance of the title commitment and owner’s title policy to Purchaser
and any endorsement to the policy of title insurance, the cost of recording any
security instruments required by any lender, the cost of the Survey and the
escrow fees charged by Escrow Agent to act as settlement agent. Purchaser shall
also pay all costs arising from or related to Purchaser’s studies and activities
under the Review Period.
E.    All utilities, real estate taxes, operating expenses and other
apportionable income and expenses paid or payable by Seller, including without
limitation, Common Area Maintenance charges due under the Leases (collectively
“CAM Charges”), shall be apportioned pro rata on a per diem basis as of 12:01
A.M. on the date of Closing. Seller shall use its best efforts to cause any and
all public utilities serving the Property to issue final bills to Seller on the
basis of readings made as of Closing and all such bills shall be paid by Seller.
Within ninety (90) days of Closing, Purchaser and Seller shall perform a final
reconciliation of the CAM Charges due under the Leases for the calendar year up
to the date of Closing (the “Short Year”) as follows: (i) Purchaser shall pay to
Seller the amount by which the CAM Charges and taxes actually paid by Seller
during such Short Year exceed that portion of funds Seller collected from
tenants for CAM Charges and taxes (which are not otherwise paid directly by such
tenants) during the Short Year, or (ii) Seller shall pay to Purchaser the amount
by which that portion of funds Seller collected from tenants for CAM Charges and
taxes (which are not otherwise paid directly by such tenants) during the Short
Year exceeds the CAM Charges and taxes actually paid by Seller during such Short
Year.
F.    With the exception of any adjustments to be made following the Closing
Date, (a) if a net amount is owed by Seller to Purchaser pursuant to this
Section 10, such amount shall be credited against the Purchase Price, and (b) if
a net amount is owed by Purchaser to Seller pursuant to this Section 10, such
amount shall be added to the Purchase Price.



--------------------------------------------------------------------------------



11.    Possession.     Possession of the Property shall be delivered as of the
Closing Date subject only to the Leases.
12.    Condemnation.     In the event that any eminent domain proceeding
(including a temporary taking) affecting the Real Property or any part thereof
or affecting any of the rights of the tenants under the Leases other than the
Moncks Corner Condemnation is commenced or threatened by a governmental body
having the power of eminent domain (a “Condemnation”), Seller shall immediately
give Purchaser written notice thereof, and in the event, in Purchaser’s
reasonable opinion, such Condemnation has no material adverse effect on the
shopping center affected by such proceeding, Purchaser shall receive the award
resulting from the Condemnation, (or if not then received, the right to the same
shall be assigned to Purchaser), and this transaction shall be closed in the
same manner as if no such Condemnation or other taking shall have occurred.
However, if any such Condemnation has, or will have, in Purchaser’s reasonable
opinion, a material adverse effect on the shopping center affected by such
proceeding, Purchaser may unilaterally modify this Contract to exclude the
shopping center affected by such proceeding with a corresponding reduction in
the Purchase Price based on the allocations set forth on Exhibit “C”, in which
case Purchaser shall immediately return to Seller any documents, plans, studies
or other materials related to the excluded Property that were provided by Seller
to Purchaser, and shall provide Seller with copies of any reports generated by
Purchaser with respect to the excluded Property in the exercise of its
inspection rights under Section 3. Notwithstanding any unilateral modification
to exclude a shopping center which comprises the Property as allowed by this
Section 12, the indemnity contained in Section 3 (A) and the indemnity contained
in Section 15 shall continue to apply with respect to all the Property as
originally described in this Contract.
13.    Seller’s Default.     In the event Seller shall be in breach or violation
of, or shall default, fail or refuse to perform its obligations under this
Contract, and provided that Purchaser provides notice of such breach or default
to Seller and such breach or default is not cured within ten (10) days of such
notice, Purchaser shall have as its exclusive remedy, the option to (a)
terminate this Contract, in which event the Deposit shall be immediately
forwarded by Escrow Agent to Purchaser and Purchaser shall be entitled to
reimbursement by Seller for the out of pocket expenses incurred by Purchaser in
the pursuit of the purchase of the Property, subject to a maximum out of pocket
reimbursement of $50,000.00 to be paid by Seller to Purchaser; or (b) pursue the
remedy of specific performance. Notwithstanding anything herein to the contrary,
in the event that Seller willfully and intentionally defaults in its obligation
under this Contract and if specific performance is not a commercially reasonable
available remedy because of Seller willful acts, Purchaser shall have the right
to pursue any remedy at law or in equity, including, without limitation, a claim
for money damages.
14.    Purchaser’s Default; Liquidated Damages.     In the event Purchaser shall
fail or refuse to perform its obligations under this Contract which are to be
performed on or before the Closing Date, and provided that Seller provides
notice of such default to Purchaser and such default is not cured within ten
(10) days of such notice, the Deposit shall be forwarded by Escrow Agent to
Seller on demand, which is hereby agreed to be adequate liquidated damages for
Purchaser’s default hereunder, and Seller shall have no other rights or
remedies. The parties acknowledge that the Deposit represents a reasonable
effort to ascertain the damages to Seller in the event of a Purchaser default,
which damages are difficult or impossible to quantify. The foregoing limitation
shall not apply to the indemnity contained in Section 3 (A) or the indemnity
contained in Section 15.



--------------------------------------------------------------------------------



15.    Broker’s Commission.     Seller shall be responsible for, and shall pay
in cash at Closing, and only if Closing shall occur, a real estate commission to
SRS Real Estate Partners and Asbill- Christopher Development, Inc.
(collectively, the “Broker”) pursuant to the terms of separate agreements.
Seller represents and warrants to Purchaser, and Purchaser represents and
warrants to Seller that except as provided in the preceding sentence no
commissions are due and owing to any real estate broker or salesperson in
connection with this transaction arising out of its actions. Seller and
Purchaser hereby each agree to indemnify, defend and hold the other harmless
from and against any claim for any real estate commission or similar fee arising
out of its actions concerning the purchase and sale of the Property as
contemplated by this Contract, which such indemnification shall survive the
Closing. Seller acknowledges that Purchaser has disclosed that certain of its
principals are licensed real estate agents in the Commonwealth of Virginia.
16.    Insurance; Risk of Loss.     At all times until the Closing has been
consummated, Seller shall maintain in full force and effect casualty and
liability insurance on or with respect to the Property, it being understood and
agreed that all risk of loss with respect to the Property shall remain with
Seller through Closing. In the event that prior to the Closing Date, the
Improvements on the Property are damaged, destroyed, or rendered unusable, in
whole or in part, by fire, or other cause, and in the event, in Purchaser’s
reasonable opinion, such casualty has a material adverse effect on the shopping
center affected by such casualty, then the Purchaser may unilaterally modify
this Contract to exclude the shopping center affected by such casualty with a
corresponding reduction in the Purchase Price based on the allocations set forth
on Exhibit “C”, in which case Purchaser shall immediately return to Seller any
documents, plans, studies or other materials related to the excluded Property
that were provided by Seller to Purchaser, and shall provide Seller with copies
of any reports generated by Purchaser with respect to the excluded Property in
the exercise of its inspection rights under Section 3. Notwithstanding any
unilateral modification to exclude a shopping center which comprises the
Property as allowed by this Section 16, the indemnity contained in Section 3 (A)
and the indemnity contained in Section 15 shall continue to apply with respect
to all the Property as originally described in this Contract..
17.    Survival of Warranties.    All representations and warranties made by
Seller shall survive the Closing for a period of one (1) year after Closing.
This limitation shall not apply to any representations or warranties contained
in any deed of bargain and sale executed by Seller and delivered to Purchaser at
Closing.
18.    Assignment.        The rights of Purchaser under this Contract shall be
assignable by Purchaser to an affiliate of Purchaser without the consent of
Seller, either in whole or in part, but shall not be assignable to any other
party unless the Seller provides its prior written consent thereto, in Seller’s
sole discretion.
19.    Notices.     All notices, requests or other communications permitted or
required under this Contract shall be in writing and shall be communicated by
personal delivery, by nationally recognized overnight delivery service (such as
Federal Express), by certified mail, return receipt requested, by electronic
mail or by facsimile transmission to the parties hereto at the addresses shown
below or at such other address as any of them may designate by notice to each of
the others. Notice given by facsimile or electronic mail shall be effective as
of the successful transmission of the facsimile (as evidenced by a successful
transmission report generated by the sender’s facsimile



--------------------------------------------------------------------------------



equipment) or upon sending electronic mail, but only if notice is sent the same
day by another method permitted by this Section 19.
Seller:


c/o Greenbax Enterprises, Inc.
884 Johnnie Dodds Blvd., Suite 202
Mt. Pleasant, South Carolina 29464
Attention: Bill Edenfield
E-mail: BEdenfield@gbxe.net


Copies to:


Asbill-Christopher Development, Inc.
1907 Thurmond Mall Blvd.
Columbia, SC 29201
Attn: James E. Christopher, Jr.
E-mail:jcacdi@aol.com


AND


Moore & Van Allen, PLLC
78 Wentworth Street
Charleston, South Carolina 29401
Attn: Manning Unger
E-mail: manningunger@mvalaw.com




Purchaser:
WHLR- ACD ACQUISITION COMPANY,
C/O Dave Kelly
2529 Virginia Beach Boulevard
Virginia Beach, Virginia 23452
Phone: (757) 627-9088
Fax: (757) 627-9081
Email: dkelly@WHLR.us


Copy to:
Stuart A. Pleasants, Attorney at law
Stuart A. Pleasants, P. C.
2529 Virginia Beach Boulevard
Virginia Beach, Virginia 23452
Phone: (757) 275-7634
Fax: (757) 627-9081
Email: stuartpleasants@verizon.net



--------------------------------------------------------------------------------





Escrow Agent:
Wesley M. Graybill
Graybill, Lansche and Vinzani
2721 Devine Street
Columbia, South Carolina 29205
Direct: (803) 404-5703
Facsimile: (803) 404-5701
Mobile: (803) 260-5579
wgraybill@glvlawfirm.com


20.    Escrow.     Upon its receipt thereof, Escrow Agent shall deposit the
Deposit in a federally insured interest bearing account, with all accrued
interest earned thereon to be added to and deemed a part of the Deposit. Except
as otherwise provided in this Contract, the Deposit shall be delivered by Escrow
Agent to Seller on the Closing Date for application against the Purchase Price;
provided, however, if Purchaser shall be entitled to a refund of the Deposit in
accordance with the terms of this Contract, Escrow Agent shall promptly refund
the Deposit to Purchaser or if Seller shall be entitled to the Deposit in
accordance with the terms of this Contract, Escrow Agent shall promptly pay the
Deposit over to Seller. Escrow Agent shall have no liability to any party hereto
in acting or refraining from acting hereunder except for willful malfeasance and
shall perform such function without compensation. In the event of any dispute
between the parties hereto or between Escrow Agent and Seller or Purchaser,
Escrow Agent may deposit the Deposit in a court of competent jurisdiction for
the purpose of obtaining a determination of such controversy. Seller and
Purchaser agree to execute and deliver an escrow agreement in the form
designated by Escrow Agent, which escrow agreement shall be in commercially
reasonable format.


21.    Like Kind Exchange Under Section 1031 of the Internal Revenue Code; Other
Tax Considerations . The parties acknowledge that Seller or Purchaser may wish
to enter into a like kind exchange (either simultaneous or deferred) with
respect to the Property (the “Exchange”) pursuant to the applicable provisions
of Section 1031 of the Internal Revenue Code of 1986, as amended.
Notwithstanding anything to the contrary contained in this Contract, Seller or
Purchaser shall have the right to assign its interest under this Contract
without the other party’s consent for the sole purpose of enabling the assigning
party to effectuate the Exchange, including execution of any necessary
acknowledgment documents; provided, however, that notwithstanding any such
assignment, the assigning party shall not be released from any of its
liabilities, obligations or indemnities under this Contract. The other party
shall cooperate in all reasonable respects with the assigning party to
effectuate such Exchange; provided, however, that:
A.    Closing shall not be extended or delayed by reason of such Exchange;
B.    The non-assigning party shall not be required to incur any additional cost
or expense as a result of such Exchange, and the assigning party shall
forthwith, on demand, reimburse the non-assigning party for any additional cost
or expense excepting for attorney’s fees incurred by the non-assigning party as
a result of the Exchange in reviewing documents; and



--------------------------------------------------------------------------------



C.    The assigning party’s ability to consummate the Exchange shall not be a
condition to the obligations of assigning party under this Contract, and the
non-assigning party does not warrant and shall not be responsible for any of the
tax consequences to assigning party with respect to the transactions
contemplated hereunder.
Further, Purchaser agrees that it will reasonably cooperate with any proposed
restructuring of the transactions contemplated by this Agreement proposed by
Seller to minimize taxable gain to Seller and/or Seller’s direct or indirect
owners (including the provision of UPREIT shares in lieu of cash) if Purchaser
determines, in Purchaser’s sole discretion, that such restructuring (i) will
result in the same economic benefit to Purchaser, (ii) shall not have any
potential adverse effect on Purchaser, and (iii) shall not result in a delay
with respect to Closing.


22.    Miscellaneous.
A.This Contract shall be governed by, construed and enforced under the laws of
the State of South Carolina, without regard to its conflicts of laws provisions.
B.This Contract sets forth the entire agreement and understanding between the
parties with respect to the transactions contemplated hereby and supersedes all
prior agreements, arrangements and understandings which led to the subject
matter hereof.
C.All the terms, covenants, representations, warranties and conditions of this
Contract shall be binding upon, and inure to the benefit of and be enforceable
by, the parties hereto and their respective heirs, personal representatives,
executors, successors and permissible assigns.
D.Failure of any party at any time or times to require performance of any
provisions herein shall in no manner affect the right at a later time to enforce
the provision. No waiver by either party of any condition, or the breach of any
term, covenant, representation or warranty contained in this Contract, whether
by conduct or otherwise, in any one of more instances, shall be deemed a further
or continuing waiver of condition or covenant, representation or warranty
contained in this Contract.
E.Any amendment or modification of this Contract shall be made in writing
executed by the party sought to be charged thereby.
F.Wherever used herein, the singular shall include the plural, the plural shall
include the singular and the use of any gender shall include all other genders.
If Seller consists of more than one individual or entity, all individuals and
entities comprising Seller shall be jointly and severally liable under this
Contract. In this Contract, whenever general words or terms are followed by the
word “including” (or other forms of the word “include”) and words of particular
and specific meaning, shall be deemed to include the words “including without
limitation,” and the general words shall be construed in their widest extent,
and shall not be limited to persons or things of the same general kind or class
as those specifically mentioned in the words of particular and specific meaning.
G.The captions and Section headings contained herein are for convenience only
and shall not be used in construing or enforcing any of the provisions of this
Contract.
H.This Contract may be executed by facsimile or electronic mail in two (2) or
more counterparts, each of which shall be deemed an original hereof, but all of
which, together,



--------------------------------------------------------------------------------



shall constitute a single agreement. If executed by facsimile or electronic
mail, the parties to this Contract may rely on an electronic copy or facsimile
copy as an original.
I.Time is of the essence with respect to every provision of this Contract.
J.If the expiration of any time period measured in days occurs on a Saturday,
Sunday or legal holiday, such expiration shall automatically be extended to the
next day which is not a Saturday, Sunday or legal holiday.
K.In the event of any litigation between the parties hereto with respect to this
Contract, the non-prevailing party in such litigation shall pay any and all
costs and expenses incurred by the other party in connection with such
litigation including, without limitation, court costs (including costs of any
trial or appeal therefrom) and reasonable attorneys' fees and disbursements.
L.    Except as expressly set forth in this Contract, the exercise by any party
to this Contract of any of its remedies under this Contract will be without
prejudice to its other remedies under this Contract or available at law or in
equity.
M.    Unless stated otherwise, the provisions of this Contract shall survive
Closing.


Balance of Page Intentionally Left Blank



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement.


PURCHASERS:


WHLR- ACD ACQUISITION COMPANY, LLC


/s/ Jon S. Wheeler            
By Jon S. Wheeler, its Manager





--------------------------------------------------------------------------------





SELLERS:




A-C DEVELOPMENT CLUB, LLC


By: Greenbax Enterprises, Inc., its Managing Member


By: /s/ David R. Schools        
Name: David R. Schools
Title: President




A-C FINANCING, LLC


By: A-C Manager, its Manager


By: /s/ David R. Schools        
Name: William A. Edenfield, Jr.
Title: Senior Vice President




LITCHFIELD SHOPS FINANCING, LLC


By: A-C Development Club, LLC, its Member


By: Greenbax Enterprises, Inc., its Managing Member


By: /s/ David R. Schools    
Name: David R. Schools
Title: President





--------------------------------------------------------------------------------





LADSON CROSSING FINANCING, LLC


By: A-C Development Club, LLC, its Member


By: Greenbax Enterprises, Inc., its Managing Member


By: /s/ David R. Schools    
Name: David R. Schools
Title: President


DEVINE CENTER FINANCING, LLC


By: A-C Development Club, LLC, its Member


By: Greenbax Enterprises, Inc., its Managing Member


By: /s/ David R. Schools    
Name: David R. Schools
Title: President


SHOPPES AT MYRTLE PARK, LLC


By: A-C Development Club, LLC, its Member


By: Greenbax Enterprises, Inc., its Managing Member


By: /s/ David R. Schools    
Name: David R. Schools
Title: President





